Citation Nr: 0106398	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1997 assignment of July 20, 1993, for the award of a 
30 percent rating for temporomandibular joint (TMJ) 
dysfunction with limitation of inter-incisal range.





ATTORNEY FOR THE BOARD

M. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from March 8, 1988, to 
June 14, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
in a manner that warrants some explanation.  By rating action 
of January 1993, the RO denied a claim of entitlement to 
service connection for TMJ pain.  Received on July 20, 1993, 
was a statement from the veteran's representative in which it 
was noted that the veteran desired to reopen his claim of 
service connection for TMJ disability.  By rating action of 
April 1994, the RO found that no change was warranted in the 
previous denial.  By a March 1996 decision, a hearing officer 
granted service connection for TMJ dysfunction under 
Diagnostic Code 9904.  A noncompensable evaluation was 
assigned, effective from July 20, 1993.  The veteran filed a 
timely appeal.  By rating action of February 1997, the RO 
increased the rating from zero to 30 percent under Diagnostic 
Code 9905, effective from July 20, 1993, and re-characterized 
the issue to include limitation of inter-incisal range.  In a 
written statement of February 1997, the veteran indicated 
that the grant of 30 percent from July 1993 had satisfied his 
appeal.  Received in October 1997 was a claim of CUE in prior 
decisions.  

This matter is now on appeal from a January 1998 rating 
decision by the RO that determined that there was no CUE in 
the February 1997 decision that granted 30 percent from July 
20, 1993.  (The RO found CUE in the March 1996 decision for 
failure to grant service connection for TMJ dysfunction with 
limitation of inter-incisal range retroactively to 
June 15, 1991, which was the day following the veteran's 
discharge from the military.)  This was so because the RO 
determined that the veteran had filed his claim of service 
connection for TMJ disability within one year after 
separation from service, and that his claim had been 
continuously pursued until the March 1996 decision.  
Consequently, the effective date for the award of service-
connection for TMJ disability was changed to June 15, 1991.  

In a written statement of October 1998, the veteran raised 
the issue of entitlement to an increased rating for TMJ 
dysfunction with limitation of inter-incisal range in excess 
of 30 percent.  The veteran also raised the issue of whether 
the February 1997 rating decision was clearly and 
unmistakably erroneous in failing to grant an evaluation 
higher than 30 percent for TMJ dysfunction with limitation of 
inter-incisal range.  These issues have not yet been 
addressed by the RO and are referred for appropriate action.


FINDING OF FACT

There was a tenable basis in the record for the RO to award a 
30 percent rating no earlier than July 20, 1993, for TMJ 
dysfunction with limitation of inter-incisal range.


CONCLUSION OF LAW

The award of a 30 percent rating earlier than July 20, 1993, 
based on CUE in a February 1997 rating decision, is not 
warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2000).  Initially, the Board notes that the veteran has 
argued that the February 1997 decision which assigned a 30 
percent rating from July 20, 1993, is not a final decision 
subject to CUE analysis.  Rather, he contends that it is not 
final because an October 1997 claim of CUE was filed in time 
to constitute a notice of disagreement with the award of 30 
percent from July 20, 1993.  The Board disagrees.  At the 
time the October 1997 submission was made, there was a 
previous final decision as to the effective date for the 
award of service connection.  As noted in the Introduction, 
supra, the effective date for the award of service connection 
was established by a March 1996 rating decision.  This action 
became final when the veteran withdrew his appeal of that 
action in February 1997.  Consequently, at the time it was 
made, the October 1997 submission could not be construed as a 
notice of disagreement with the effective date for the award 
of service connection.  Since it could not serve as a notice 
of disagreement with the effective date of the award of 
service connection, it likewise could not serve as a notice 
of disagreement with the effective date of the award of the 
30 percent rating, which was made effective the same date as 
the service connection award.  

As noted above, the law provides that a prior final rating 
action will be revised only on the basis of CUE.  38 C.F.R. 
§ 3.105(a) (2000).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  A determination that there was CUE must be based 
on the record and the law that existed at the time of the 
prior unappealed rating decision.  Russell v. Principi, 
3 Vet. App. at 314.  Additionally, CUE is the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

In analyzing the CUE claim, the Board notes that service 
connection had previously been established by a March 1996 
rating decision that assigned July 20, 1993, as the effective 
date for an award of service connection.  Although, as noted 
in the Introduction, supra, the RO has since concluded that 
it was CUE for VA not to have assigned June 15, 1991, as the 
effective date, there was no such claim before VA in February 
1997 when it awarded the 30 percent rating.  In fact, the 
veteran did not contest the July 20, 1993, effective date for 
the award of service connection when he initiated his appeal 
of the March 1996 decision.  (In both his June 1996 notice of 
disagreement and his October 1996 substantive appeal, the 
veteran contested only the disability rating, not the 
effective date for the award of service connection.)  
Consequently, when the RO acted in February 1997, it took a 
tenable position that any award of a higher rating could be 
assigned no sooner than July 20, 1993-the date already set 
by the earlier rating decision.  See 38 C.F.R. § 3.104 (1996) 
(a prior rating decision is binding on the agency of original 
jurisdiction at the time notification is issued).  The result 
of this is that it was reasonable for the RO to have acted in 
February 1997 in a manner consistent with the prior action, 
especially since there was no appeal of the effective date or 
claim of CUE pending with respect to that effective date.  In 
short, this effective date issue had been addressed in March 
1996, and at the time of the February 1997 decision, the 
issue had not again presented itself for further analysis.  
Therefore, it may be said that the action not to assign the 
30 percent rating any sooner than was previously established 
as the effective date for service connection was a tenable 
approach, especially in the absence of an appeal or CUE 
claim.  The Board concludes that the February 1997 rating 
decision to assign an effective date of July 20, 1993, for 
the award of the 30 percent rating constituted a reasonable 
exercise of rating judgment under the law as it then existed.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

